DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species:
A. Claims 1-33, drawn to a fluid collection catheter comprising an elongated tube and a deployable tissue support, classified in A61M25/0074.
B. Claims 34-54, drawn to method and system for inducing a negative pressure in a urinary tract, comprising: inserting a urine collection catheter into the urinary tract and inducing a negative pressure through the catheter or providing a pump, classified in A61M1/0023.

The species are independent or distinct because Species A describes a catheter which passively drains the bladder, while Species B calls for a method or system that generates negative pressure and actively removes urine from the bladder. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Ann Cannoni on Friday, 17 February 2022 a provisional election was made with traverse to prosecute the invention of Species A, claims 1-33.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 34-54 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. 
The preliminary amendment filed 21 February 2022 is acknowledged. Claims 1-5, 10-31, 33 and 55-57 are examined on their merits. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 22 calls for “…wherein the central portion of the at least one first flange comprises a collar slidably connected to the sidewall of the elongated tube configured to slide along the sidewall of the tube to adjust a position of the at least one first flange.” 
The specification describes a telescoping mechanism configured to adjust a distance between a first flange and second flange (¶ [0156], the distal portion 16 of the tube 12 can comprise a distal inner tube segment 548 slidably received within a proximal outer tube segment 550 … In other examples, the tissue support 510 can comprise a telescoping mechanism between the first flange 512 and the second flange .   


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 11, 12, 18 and 55-57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mott; Patricia A. (US 4349029 A). 
Regarding claim 1, Mott discloses a fluid collection catheter configured to be deployed in a bladder (col. 1, lines 1-15, a catheter system … the catheter within a patient's bladder), comprising: 
an elongated tube comprising a proximal portion configured for placement in a urethra of the patient, a distal portion comprising a distal end (col. 4, lines 25-30, a drainage conduit, tube, or hose 4); and 
a sidewall extending between a proximal end and the distal end of the elongated tube defining at least one drainage lumen extending through the tube (col. 4, lines 30-35, The catheter 3 is of the endwelling or retention-type, which is suited for long term drainage of fluid from a body cavity … is inserted through the urethra 8 via the external body opening thereof into the bladder 9 of a patient 10 to be catheterized); 
the sidewall comprising a drainage portion which allows fluid to pass through the sidewall and into the drainage lumen (col. 4, lines 45-55, At least one opening, port, or aperture 16 flow communicates the upper end of the catheter lumen 15 with the interior of the bladder 9 when the catheter head 13 is within the bladder 9); and 
a tissue support comprising at least a first flange comprising a central portion connected to the distal portion of the elongated tube and an outer portion extending radially and axially therefrom (col. 5, lines 1-10, an expandable retention balloon 20 is attached to the catheter head 13); 
the first flange being configured to be deployed in the bladder to maintain the distal end of the elongated tube at a predetermined position in the bladder (col. 5, lines 1-10, an expandable retention balloon 20 … is adapted to be expanded … by insertion of a gas, such as air, or liquid fluid); 

Regarding claims 2, 11, 12 and 18, Mott discloses a catheter wherein the at least one flange is configured to transition from a retracted position in which at least a portion of a proximally facing surface of the first flange contacts an outer surface of the sidewall of the elongated tube, to a deployed position in which the portion of the proximally facing surface of the first flange is spaced apart from the sidewall (col. 5, lines 15-25, The ring 22 and spokes 23 have a low profile with respect to the shaft 17 when not expanded, such as is illustrated in FIG. 10, so as to allow easy insertion of the catheter 3 into the urethra 8); 
wherein the drainage portion of the sidewall comprises a perforated section of tubing comprising at least one perforation permitting fluid to flow through the sidewall of the elongated tube into the at least one drainage lumen (col. 3, lines 55-60, The catheter 3, illustrated in FIGS. 1 through 4, has a plurality of apertures 16 associated therewith); 
wherein the at least one perforation has one or more shapes, each shape being selected from at least one of a circular shape, an elliptical shape, a square shape, a regular polygonal shape, an irregular circular shape, an irregular polygonal shape, or 
wherein the first flange comprises at least one perforation extending between a proximal surface and a distal surface of the flange (Fig. 3, openings extend between the plurality of spokes 23); and 
wherein the at least one perforation is positioned to permit negative pressure to pass through the flange to other portions of the bladder (col. Fig. 3, the spaces between spokes 23 are capable of conducting any fluid or pressure gradient). 

Regarding claims 55 and 57, Mott discloses a catheter configured to be deployed in a bladder of a patient (col. 4, lines 30-35, The catheter 3 is of the endwelling or retention-type … is inserted through the urethra 8 via the external body opening thereof into the bladder 9 of a patient 10); 
wherein the patient is a human (claim 11, said port having an opening sufficiently large enough to allow free flow of urine into said vessel over a normal time span for producing such urine within humans). 

Regarding claim 56, Mott does not explicitly disclose that the catheter is configured to be deployed in a bladder of a patient, wherein the patient is an animal. In this claim, the term “animal” is interpreted to mean a non-human animal or veterinary patient. 
Mott discloses that the catheter is configured to be deployed in a bladder of a human patient (col. 4, lines 30-35, The catheter 3 … into the bladder 9 of a patient 10; . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5, 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mott; Patricia A. (US 4349029 A).
Regarding claims 3-5 and 14, Mott discloses a catheter wherein, when deployed in the bladder, the tissue support is configured to maintain a volume of the three dimensional shape (col. 5, lines 30-40, a wing or loop 24 having an interior surface 25 … and an outer surface 26 which is opposite the inner surface 25 and which engages the walls of the bladder 9 when collapsed thereon);  

Mott teaches the invention substantially as claimed by Applicant but is silent whether the tissue support maintains a volume of the three dimensional shape when an interior of the bladder is exposed to an internal negative pressure or when an interior of the bladder is exposed to an internal negative pressure of from about 0.1 mmHg to about 150 mmHg, or whether the tissue support is configured to inhibit any portion of the bladder wall from occluding or obstructing ureteral orifices of the bladder upon delivery of negative pressure to the bladder through the drainage lumen of the tube. 
When the structure or composition recited in the reference is substantially identical to that of the claims of the instant invention, claimed properties or functions presumed to be inherent (MPEP 2112-2112.01). A prima facie case of either anticipation or obviousness has been established when the reference discloses all the limitations of a claim (in this case, a flange defining a three-dimensional shape of sufficient size to permit flow of at least a portion of fluid contained in the bladder) except for a property or function (in the present case, maintaining a volume of the three dimensional shape when an interior of the bladder is exposed to an internal negative pressure) and the examiner cannot determine whether or not the reference inherently possesses properties that anticipate or render obvious the claimed invention but has a basis for shifting the burden of proof to applicant, as per In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). 


Regarding claims 10 and 13, Mott teaches the invention substantially as claimed but is silent whether a volume of the three-dimensional shape is from 0.1 cm3 to 500 cm3, and whether the at least one perforation has a diameter of about 0.05 mm to about 2.0 mm.  
The volume of the three-dimensional shape and the perforation diameter are interpreted as result-effective variables, subject to experimentation and testing. A result-effective variable is a parameter which achieves a recognized result. These results are obtained by the determination of optimum or workable ranges of said variable through routine experimentation. The volume of the tissue support provides effective anchoring through routine experimentation. For example, an excessively small tissue support will not adequately restrain movement of the catheter tip, while an excessively large tissue support will apply strain to the bladder walls and produce an uncomfortable sensation. The perforation diameter determines a fluid resistance of the catheter, and must be optimized to provide adequate fluid flow out of the bladder.
Therefore, it would have been obvious to adjust the volume of the tissue support in order to adequately anchor the catheter without irritating the patient. It would have been obvious to adjust the perforation diameter in order to adequately drain the bladder . 

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mott; Patricia A. (US 4349029 A) in view of Aliski, Peter et al. (US 20050240141 A1).
Regarding claim 15-17, Mott lacks a dome-shaped surface and petal portions. Aliski discloses a stent comprising a body portion and a kidney curl portion (¶ [0017], [0025], [0026] FIG. 1 is a front partial cross-sectional view of a ureteral stent 10; ¶ [0043] FIG. 4 is a perspective partial view of a stent 110), comprising: 
a first flange (¶ [0043] FIG. 4 …kidney curl portion 40); 
an elongated tube (¶ [0043] body portion 22); 
wherein, when deployed, the first flange comprises a distally facing dome-shaped surface extending radially outwardly and proximally from the sidewall of the elongated tube (¶ [0043] FIG. 4 … kidney curl portion 40; ¶ [0045] In one embodiment, the kidney curl portion 40 is fixed into a predetermined deployed configuration); 
wherein the first flange comprises at least one radial slit extending from an outer edge of the flange radially inwardly toward the central portion of the flange (¶ [0044] The kidney curl portion 40 comprises a plurality of petals 42 adapted to flare outwardly from the body portion distal end 25 when deployed); 
wherein the first flange comprises a plurality of radial slits which at least partially separate petal portions of the flange, and wherein a distance between adjacent petal portions increases as the flange transitions to the deployed position (¶ [0047], The body 
Aliski provides an alternative shape for an anchor which deploys itself and does not require a separate inflation lumen (¶ [0046], The reinforcement member 46 is adapted to impart and/or bias a predetermined deployed shape … and open to its free state after deployment … shape-memory material). One would be motivated to modify Mott with the dome-shaped surface and petal portions of Aliski to anchor a urinary catheter and avoid the need for a separate inflation lumen. Therefore, it would have been obvious to modify Mott with the dome-shaped surface and petal portions of Aliski in order to deploy and anchor a urinary catheter with a simpler structure. 

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mott; Patricia A. (US 4349029 A) in view of Tanghoej; Allan et al. (US 20100191183 A1).
Regarding claims 19-21, Mott teaches the invention substantially as claimed by Applicant but is silent whether the first flange comprises a medical grade elastomeric polymer material having a shore hardness of between about Shore 20A and Shore 100A. Reyes discloses an indwelling urinary catheter (¶ [0010], [0046] FIG. 5 illustrates a urinary drainage device--a Foley type catheter or an indwelling catheter 100), comprising:
a medical grade elastomeric polymer material, wherein the elastomeric polymer material comprises one or more of silicone, thermoplastic polyurethane, or a composites of a silicone or a polyurethane and a metallic component (¶ [0013] The material for the 
wherein the material comprises silicone having a shore hardness of between about Shore 20A and Shore 100A (¶ [0047], The integral elements were made of silicone with a shore-value of approximately 30 Shore A).  
Tanghoej selects a biocompatible and commonly available polymer for constructing a catheter. One would be motivated to modify Mott with the silicone of Tanghoej to manufacture a catheter from an easily obtained material. Therefore, it would have been obvious to modify Mott with Tanghoej’s silicone in order to construct the catheter with a conventional material. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Mott; Patricia A. (US 4349029 A) in view of Nishio; Kosuke et al. (US 20150328027 A1).
Regarding claim 22, Mott lacks a first flange comprises a slidably connected collar. Nishio discloses a trans-urethral urethroplasty method and apparatus (¶ [0002], [0004], [0042], [0043]), comprising: 
an elongated tube (¶ [0043], elongated member 10); 
a first flange (¶ [0043], delivery member 20);  
wherein the central portion of the at least one first flange comprises a collar slidably connected to the sidewall of the elongated tube configured to slide along the sidewall of the tube to adjust a position of the at least one first flange (¶ [0044], in the FIG. 1 embodiment, the delivery member 20 is slid along the outer surface of the 
Nishio permits a caregiver to adjust a geometry of a catheter when anchoring or delivering the catheter. One would be motivated to modify Mott with the slidably connected collar of Nishio to make the catheter more adaptable for a range of different patients. Therefore, it would have been obvious to modify Mott with the slidably connected collar of Nishio in order to customize the catheter for the dimensions of different patients.  

Claims 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Mott; Patricia A. (US 4349029 A) in view of Reyes; Javier G. (US 20140214009 A1).
Regarding claims 31 and 33, Mott lacks a delivery catheter. Reyes discloses an apparatus for treatment of human urinary incontinence (¶ [0008], [0009], [0028] FIGS. 2-5, the present apparatus 70), comprising: 
an elongated tube (¶ [0028], elongate tube 71); 
a tissue support comprising a flange (¶ [0029] Retainer member 80); 
further comprising a delivery catheter comprising a proximal end configured to remain external to the body, a distal end for insertion into the bladder, a sidewall extending therebetween (¶ [0038], delivery catheter 100); and 
at least one lumen sized to receive the elongated tube and tissue support, wherein the delivery catheter is configured to maintain the tissue support in a retracted 
wherein the at least one flange is biased to a deployed position, such that when pushed from the distal end of the delivery catheter, the at least one flange adopts its deployed configuration (¶ [0038], Upon removal or withdrawal of the delivery catheter 100 in a conventional manner, retainer member 80 remains within bladder 60). 
Reyes provides a convenient tool for delivering a urinary catheter. One would be motivated to modify Mott with the delivery catheter of Reyes since Mott calls for collapsing the catheter while delivering it through the patient’s urethra (col. 5, lines 15-25, The ring 22 and spokes 23 have a low profile with respect to the shaft 17 when not expanded, such as is illustrated in FIG. 10, so as to allow easy insertion of the catheter 3 into the urethra 8). Therefore, it would have been obvious to modify Mott with the delivery catheter of Reyes in order to constrain the catheter in its retracted position during delivery. 

Claims 23, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Mott; Patricia A. (US 4349029 A) in view of Imran; Mir et al. (US 20160331294 A1).
Regarding claims 23, 25 and 26, Mott lacks a second flange. Imran discloses a catheter, positionable within the urinary tract (UT) for measurement of pressure in one 
an elongated tube (¶ [0023], multi-lumen catheter body 20 having at least a first lumen 21); 
a first flange (¶ [0023], a second or bladder pressure sensor 60; ¶ [0024] The urethral sphincter pressure sensor 50 and the bladder pressure sensor 60 will typically include inflatable bladders);
further comprising at least one second flange comprising a central opening connected to the sidewall of the elongated tube at a position proximal to the at least one first flange (¶ [0023], anchoring or retention member 70);
wherein, when deployed in the bladder, a proximally facing surface of the second flange is configured to contact a portion of an inferior portion of the bladder wall surrounding a urethra opening into the bladder (¶ [0026], when the anchoring or retention member 70 is inflated and drawn back against the bladder neck os OS, as is typically done with a Foley catheter); 
wherein an outer diameter of the second flange is greater than an outer diameter of the first flange (Figs. 1, 4A, 4B, retention member 70 is wider than a second or bladder pressure sensor 60). 
Imran accurately measures pressure at varied locations within the bladder during a procedure to treat an over active bladder (¶ [0022]). One would be motivated to modify Mott with the second flange of Imran to accurately measure pressure and optionally to deploy a stimulation electrode. Therefore, it would have been obvious to . 

Allowable Subject Matter
Claims 24 and 27-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Murdock; Jonah	US 20190240448 A1
McKinney; Timothy et al.	US 20180344250 A1
Garcia; Justin	US 20170095323 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781